                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 IN RE:                                         )
                                                )       Case No.: 19-01971
 Capstone Pediatrics, PLLC,                     )
                                                )       Chapter 11
                        DEBTOR.                 )       Judge Mashburn

                            U.S. TRUSTEE’S MOTION TO DISMISS

          The U.S. Trustee, Region 8, moves the Court for an order pursuant to 11 U.S.C. §

 1112(b)(1) to dismiss this Chapter 11 case. This motion is excluded from Local Rule 9013 and,

 pursuant to 11 U.S.C. § 1112(b)(3), the U.S. Trustee requests a hearing date not later than 30 days

 after the filing date of this motion. In support of this Motion, the U.S. Trustee asserts as follows:

          1.    This Court has jurisdiction to hear and determine this Motion pursuant to 28 U.S.C.

 § 157(b)(2)(A).

          2.    Pursuant to 28 U.S.C. § 586(a)(3)(G), the U.S. Trustee is charged with monitoring

 the progress of cases under the Bankruptcy Code and taking such actions as the U.S. Trustee deems

 appropriate to prevent undue delay in such progress. The U.S. Trustee has standing to be heard on

 this Motion to Dismiss pursuant to 11 U.S.C. § 307.

          3.    On March 28, 2019, Capstone Pediatrics, PLLC (“Debtor”) filed a bankruptcy

 petition seeking relief under Chapter 11 of the Bankruptcy Code. This was Debtor’s second

 bankruptcy case. See Case No. 15-09031.

          4.    Operating reports are due fifteen days after the end of the month. Debtor’s last filed

 monthly operating report was filed for February 2020. Docket Entry 212. Debtor is also required

 to pay quarterly fees. Debtor has not paid them for the first or second quarters of this year totaling

 $45,100. Debtor will also owe for the third quarter, which has not yet been assessed.




Case 3:19-bk-01971        Doc 291     Filed 10/05/20 Entered 10/05/20 13:59:21              Desc Main
                                     Document      Page 1 of 3
        5.        On May 27, 2020, the Court approved the sale of Debtor’s assets and the business

 is now being operated by the buyer. All proceeds of the sale were paid to the secured lender.

 Debtor is now non-operational.

        6.        Section 1112(b)(1) of the Bankruptcy Code mandates that the bankruptcy court

 convert or dismiss a chapter 11 case, whichever is in the best interests of creditors and the estate,

 if the movant establishes cause. In re V Companies, 274 B.R. 721, 740 (Bankr. N.D. Ohio 2002).

 Section 1112(b)(4) of the Bankruptcy Code fails to define the term “cause,” but provides a non-

 exclusive list of circumstances that constitute “cause” for conversion or dismissal. In re Fall, 405

 B.R. 863, 867 (Bankr. N.D. Ohio 2009). Cause includes failure to timely file monthly operating

 reports and failure to pay quarterly fees. 11 U.S.C. § 1112(b)(4)(F)&(K). In additional, substantial

 diminution of the estate with an unlikelihood of reorganization constitutes cause. 11 U.S.C. §

 1112(b)(4)(A).

        7.        Cause exists in this case because there is no income or assets to generate income,

 to repay Debtor’s creditors. Debtor has also not filed monthly operating reports for March, April,

 May, June or July 2020 or paid quarterly fees. Each ground constitutes cause pursuant to section

 1112(b)(4).

        8.        Given the lack of assets, dismissal seems to be in the best interest of Debtor’s

 creditors. The only remaining issue is Debtor’s retirement plan for its employees, which has assets

 of approximately $85,000. Ideally, a Chapter 7 Trustee would terminate the plan and distribute the

 funds to the participants as a Qualified Termination Administer, but there are no assets left in the

 estate to pay for administration. It appears that unless the buyer of Debtor’s assets assumes the

 retirement plan, Debtor’s former employees will need to seek distribution in a different forum.

 Although troubling, there does not appear to be any alternative given the lack of assets.




Case 3:19-bk-01971        Doc 291     Filed 10/05/20 Entered 10/05/20 13:59:21             Desc Main
                                     Document      Page 2 of 3
        WHEREFORE, the U.S. Trustee respectfully requests that the Court enter an Order

 dismissing Debtor’s case and other such other relief as may be appropriate.

                                      Respectfully submitted,

                                      PAUL RANDOLPH,
                                      ACTING US TRUSTEE, REGION 8

                                        /s/ Megan Seliber
                                      MEGAN SELIBER
                                      Office of the U.S. Trustee, Trial Attorney
                                      318 Customs House, 701 Broadway
                                      Nashville, TN 37203
                                      (615) 695-4060; (615) 736-2260 (Fax)
                                      Megan.Seliber@usdoj.gov




                                 CERTIFICATE OF SERVICE

         I certify that on October 5, 2020, a copy of the foregoing document was sent
 electronically to registered ECF users.
 .

                                                     /s/ Megan Seliber
                                                     MEGAN SELIBER




Case 3:19-bk-01971       Doc 291    Filed 10/05/20 Entered 10/05/20 13:59:21            Desc Main
                                   Document      Page 3 of 3
